DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 18-25, 2731, and 35-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,526,167 to Minelly.
Minelly discloses in the abstract and figures 1 and 4, an optical fiber comprising a first waveguide (151), an attenuating cladding (151) disposed around the first waveguide and a second waveguide (155) disposed around the attenuating cladding.
It is noted that there is no structure disclosed for what makes up the first or second waveguides. Even certain claddings of the art could be considered waveguides as they confine light.	
As to claim 2, the cladding comprises a dopant comprising Rayleigh scatterers (prior art claim 22). 
As to claim 3, the dopant is placed in glass (column 5, line 49). 
As to claim 18, the first waveguide is a solid core (glass core; column 7, line 20).
As to claim 19, the core can be hollow (217).
As to claims 20-21, the waveguide and cladding are concentric (see all figures). 
As to claims 22-25, intermediate claddings can be added (figure 4G). 
As to claim 27, the fiber is a PBG fiber (Figure 1E).
As to claim 31, the method of making the fiber is not a positive limitation in an apparatus claim. The prior art, however, does have fibers that are fused (figure 3B description). 
Claims 35-36 relate to method claims of providing the above structure. No specific steps are disclosed other than the general disposing or heating. If additional steps are added, a restriction requirement may be proper.
Claim(s) 1-3, 16, 18, 20-21, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0176783 to Ooizumi et al.
Ooizumi discloses in the figures, an optical fiber comprising a first waveguide (11), an attenuating cladding (12) disposed around the first waveguide and a second waveguide (13) disposed around the attenuating cladding.
Claims 2-3, 16, 18, 20-21 and 31 are rejected for reasons cited in the International Search Report (Applicant IDS PCT/US2019/060158). It appears no substantive amendments have been made since this report was published and Examiner adopts the findings of the ISR.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minelly in view of US 2019/0072713 to Yoo et al.
Minelly discloses the invention as claimed including modulation and attenuation of signals and light. However, Minelly fails to disclose its use with a rotary joint or catheter. 
Yoo discloses a catheter and rotary joint that minimizes noise and attenuates a signal. 
It would have been obvious to one having ordinary skill in the art to adapt Yoo to use the fiber of Minelly for its intended use and to produce a device with minimal noise for scanned images.
Claim(s) 5-6, 9-11, 13-14, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minelly.
Minelly discloses the invention as claimed except for specific values for attenuation lengths, preferred materials and refractive index profiles. All of these are configurable characteristics known to the art. 
It would have been obvious to one having ordinary skill in the art to select known materials and dopants and configure them to produce attenuation and refractive index profiles depending on the intended use of the fiber.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2019/0150720.
US 6,625,364.
WO 2010/035397. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883